Exhibit 10.2

GUARANTEE AGREEMENT (as amended, supplemented or otherwise modified from time to
time, this “Guarantee Agreement”) dated as of December 5, 2013, among ADVANCE
AUTO PARTS, INC., a Delaware corporation (“Parent”), ADVANCE STORES COMPANY,
INCORPORATED, a Virginia corporation (the “Borrower”), the subsidiaries of the
Borrower from time to time party hereto (the “Subsidiary Guarantors” and,
together with Parent, the “Guarantors”) and JPMORGAN CHASE BANK, N.A. (“JPMCB”),
as administrative agent for the Lenders.

Reference is made to the Credit Agreement dated as of December 5, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Parent, the Borrower, the lenders
from time to time party thereto (the “Lenders”) and JPMCB, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The Lenders have agreed to make Loans to the Borrower, and the Issuing Banks
have agreed to issue Letters of Credit for the account of the Borrower, pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. The Borrower has elected that the Guarantors guarantee the
Obligations (as defined below) by entering into this Guarantee Agreement. The
Guarantors acknowledge that they will derive substantial benefit from the making
of the Loans by the Lenders and the issuance of the Letters of Credit by the
Issuing Banks. The obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit are conditioned on, among other things, the
execution and delivery by the Guarantors of a Guarantee Agreement in the form
hereof. As consideration therefor and in order to induce the Lenders to make
Loans and the Issuing Banks to issue Letters of Credit, the Guarantors are
willing to execute this Guarantee Agreement.

Accordingly, the parties hereto agree as follows:

SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, as a primary
obligor and not merely as a surety, the due and punctual payment of (a) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (b) each payment required to be made
by the Borrower under the Credit Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of disbursements
made by the Issuing Banks with respect thereto, interest thereon and obligations
to provide, under certain circumstances, cash collateral in connection
therewith, and (c) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any



--------------------------------------------------------------------------------

bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to the
Lenders under the Credit Agreement and the other Loan Documents (all the
foregoing monetary obligations being collectively called the “Obligations”).
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it and the
obligations of such Guarantor will survive any extension or renewal of any
Obligation.

SECTION 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment to, demand of payment from and protest to
the Borrower of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. To the fullest extent
permitted by applicable law, the obligations of each Guarantor hereunder shall
not be affected by (a) the failure of the Administrative Agent, any other Lender
or any Issuing Bank to assert any claim or demand or to enforce or exercise any
right or remedy against the Borrower or the Guarantors under the provisions of
the Credit Agreement, any other Loan Document or otherwise or (b) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Guarantee Agreement, any other Loan Document,
any Guarantee or any other agreement.

SECTION 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent,
any other Lender or any Issuing Bank to any security that may be held for
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent, any other Lender or any Issuing Bank in
favor of the Borrower or any other Person.

SECTION 4. No Discharge or Diminishment of Guarantee.

(a) The obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than
termination of the guarantees as provided in Section 9(a)), including any claim
of waiver, release, surrender, alteration or compromise of any of the
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent, any other Lender or any Issuing Bank to assert any claim
or demand or to enforce any remedy under the Credit Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, by any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or by any other act or omission that may or
might in any manner or to any extent vary the risk of such Guarantor or that
would otherwise operate as a discharge of such Guarantor as a matter of law or
equity (other than termination of the guarantees as provided in Section 9(a)).

 

2



--------------------------------------------------------------------------------

(b) Each Guarantor, by its acceptance of this Guarantee Agreement, hereby
confirms that it is the intention of the Borrower and the Guarantors that this
Guarantee Agreement and the Obligations of each Guarantor hereunder do not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guarantee Agreement and the Obligations of each Guarantor hereunder. In
furtherance of the foregoing intention, the Administrative Agent, on behalf of
the Lenders and the Issuing Banks, and the Guarantors hereby agree that the
Obligations of each Subsidiary Guarantor under this Guarantee Agreement at any
time shall be limited to the maximum amount as will not result in the
Obligations of such Subsidiary Guarantor under this Guarantee Agreement, after
giving effect to the subrogation, contribution, reimbursement and indemnity
provisions set forth in Section 6, constituting a fraudulent transfer or
conveyance.

SECTION 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Guarantor or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Guarantor, other than termination
of the guarantees as provided in Section 9(a). The Administrative Agent, the
other Lenders and the Issuing Banks may, at their election, compromise or adjust
any part of the Obligations, make any other accommodation with the Borrower or
any other guarantor or exercise any other right or remedy available to them
against the Borrower or any other guarantor, without affecting or impairing in
any way the liability of any Guarantor hereunder except to the extent the
Obligations have been fully paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor.

SECTION 6. Agreement to Pay; Subordination. (a) In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent, any
other Lender or any Issuing Bank has at law or in equity against any Guarantor
by virtue hereof, upon the failure of the Borrower or any other Guarantor to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to or as directed by
the Administrative Agent in cash the amount of such unpaid Obligation. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against the Borrower or any other Loan Party
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Sections 6(b), (c) and (d) below.

(b) In addition to all such rights of indemnity and subrogation as the
Subsidiary Guarantors may have under applicable law (but subject to
Section 6(d)), each of Parent and the Borrower agrees that in the event a
payment in respect of any Obligation shall be made by any Subsidiary Guarantor
under this Guarantee Agreement,

 

3



--------------------------------------------------------------------------------

Parent and the Borrower shall indemnify such Subsidiary Guarantor for the full
amount of such payment and such Subsidiary Guarantor shall be subrogated to the
rights of the Person to whom such payment shall have been made to the extent of
such payment.

(c) Each Subsidiary Guarantor (a “Contributing Party”) agrees (subject to
Section 6(d)) that, in the event a payment shall be made by any other Subsidiary
Guarantor hereunder in respect of any Obligation and such other Subsidiary
Guarantor (the “Claiming Party”) shall not have been fully indemnified by Parent
and the Borrower as provided in Section 6(b), the Contributing Party shall
indemnify the Claiming Party in an amount (not to exceed the maximum amount
permitted by applicable law) equal to the amount of such payment multiplied by a
fraction of which the numerator shall be the net worth of the Contributing Party
on the date hereof (or, in the case of any Subsidiary Guarantor becoming a party
hereto after the date hereof, the date of the supplement hereto executed and
delivered by such Subsidiary Guarantor) and the denominator shall be the
aggregate net worth of all of the Subsidiary Guarantors on the date hereof (or,
in the case of any Subsidiary Guarantor becoming a party hereto after the date
hereof, the date of the supplement hereto executed and delivered by such
Subsidiary Guarantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 6(c) shall (subject to Section 6(d)) be
subrogated to the rights of such Claiming Party under Section 6(b) to the extent
of such payment.

(d) (i) Notwithstanding any provision of this Guarantee Agreement to the
contrary, all rights of the Guarantors under Sections 6(b) and 6(c) and all
other rights of the Guarantors of indemnity, reimbursement, contribution or
subrogation under applicable law or otherwise shall be fully subordinated to the
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 6(b) and
6(c) (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

(ii) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed to it by the Borrower or any other Guarantor shall be fully
subordinated to the payment in full in cash of the Obligations.

(e) If, at any time that a Default has occurred and is continuing, any amount
shall be paid to any Guarantor on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such Indebtedness and
other monetary obligations owed to it by the Borrower or any other Guarantor,
such amount shall be held in trust for the benefit of the Lenders and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Obligations, whether matured or unmatured, in accordance with the terms
of the Loan Documents.

SECTION 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that such Guarantor assumes and
incurs hereunder,

 

4



--------------------------------------------------------------------------------

and agrees that none of the Administrative Agent, the other Lenders or the
Issuing Banks will have any duty to advise such Guarantor of information known
to it or any of them regarding such circumstances or risks.

SECTION 8. Representations and Warranties. Each Guarantor represents and
warrants that all representations and warranties relating to it contained in the
Credit Agreement are true and correct in all material respects as of the date
hereof.

SECTION 9. Termination.

(a) This Guarantee Agreement and the guarantees made hereunder (i) shall
automatically terminate when all the Obligations (other than inchoate
indemnification and reimbursement obligations for which no claim has been
asserted) have been paid in full in cash and all Commitments have been
terminated, the LC Exposure has been reduced to zero and the Issuing Banks have
no further obligation to issue Letters of Credit under the Credit Agreement and
(ii) shall continue to be effective or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by any Lender, any Issuing Bank or any Guarantor upon the
bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary, provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise. The guarantee of any Subsidiary
Guarantor shall be released by the Administrative Agent upon the delivery by the
Borrower of a certificate of a Financial Officer of the Borrower (i) requesting
the release of such guarantee and (ii) certifying that (x) such Subsidiary
Guarantor does not constitute a Material Subsidiary and (y) immediately after
giving effect to such release, the combined total assets, combined net income or
combined revenues of all Domestic Subsidiaries that are not Subsidiary
Guarantors will not exceed 10% of the consolidated total assets of Parent and
its Domestic Subsidiaries, 10% of the consolidated net income of Parent and its
Domestic Subsidiaries or 10% of the consolidated revenues of Parent and its
Domestic Subsidiaries, as applicable, as of the last day of or for the most
recent period of four consecutive fiscal quarters of Parent ended on or prior to
the date of the release in respect of which financial statements have been
delivered under Section 5.01 of the Credit Agreement (or, prior to the first
delivery of any such financial statements, for the period of four consecutive
fiscal quarters of Parent ended October 5, 2013).

SECTION 10. Binding Effect; Assignments; Several Agreement. Whenever in this
Guarantee Agreement any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party; and all
covenants, promises and agreements by or on behalf of any Guarantor that are
contained in this Guarantee Agreement shall bind and inure to the benefit of
each party hereto and their respective successors and assigns. This Guarantee
Agreement shall become

 

5



--------------------------------------------------------------------------------

effective as to any Guarantor when a counterpart hereof (or a supplement
referred to in Section 20) executed on behalf of such Guarantor shall have been
delivered to the Administrative Agent, and a counterpart hereof (or such
supplement, as applicable) shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent, the other
Lenders and the Issuing Banks, and their respective successors and assigns,
except that no Guarantor shall have the right to assign its rights or
obligations hereunder or any interest herein (and any such attempted assignment
shall be void). This Guarantee Agreement shall be construed as a separate
agreement with respect to each Guarantor and may be amended, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

SECTION 11. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any other Lender or the Issuing Banks in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent hereunder and of the other Lenders and the Issuing
Banks under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Guarantee Agreement or consent to any departure by the Borrower or any
Guarantor therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower or any Guarantor in any case shall entitle the
Borrower or such Guarantor to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Guarantee Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantor or Guarantors with respect to which such waiver, amendment or
modification relates, the Borrower and the Administrative Agent, subject to any
consent required in accordance with Section 9.02 of the Credit Agreement.

SECTION 12. Governing Law. THIS GUARANTEE AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 13. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement, and all
communications and notices to any Subsidiary Guarantor shall be given care of
the Borrower.

SECTION 14. Survival of Agreement; Severability. (a) All covenants, agreements,
representations and warranties made by the Borrower and Guarantors herein

 

6



--------------------------------------------------------------------------------

and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Guarantee Agreement shall be considered to have been
relied upon by the Administrative Agent, the other Lenders and the Issuing Banks
and shall survive the making by the Lenders of the Loans and the issuance of the
Letters of Credit by the Issuing Banks regardless of any investigation made by
such Lenders or such Issuing Banks or on their behalf, and shall continue in
full force and effect until this Guarantee Agreement has been terminated in
accordance with Section 9(a).

(b) In the event any one or more of the provisions contained in this Guarantee
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction).

SECTION 15. Counterparts. This Guarantee Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 10. Delivery of an executed signature page to this Guarantee
Agreement by facsimile or other electronic method of transmission shall be as
effective as delivery of a manually executed counterpart of this Guarantee
Agreement.

SECTION 16. Rules of Interpretation. The rules of interpretation specified in
Section 1.03 of the Credit Agreement shall be applicable to this Guarantee
Agreement.

SECTION 17. Jurisdiction; Consent to Service of Process. (a) The Borrower and
each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Guarantee Agreement
or the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding shall be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee Agreement or any other Loan Document shall affect any
right that the Administrative Agent, any other Lender or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Guarantee
Agreement or any other Loan Document against the Borrower or any Guarantor or
its properties in the courts of any jurisdiction.

(b) Each of the Borrower and the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or

 

7



--------------------------------------------------------------------------------

proceeding arising out of or relating to this Guarantee Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each party to this Guarantee Agreement irrevocably consents to service of
process in the manner provided for notices in Section 13. Nothing in this
Guarantee Agreement or any other Loan Document will affect the right of any
party to this Guarantee Agreement to serve process in any other manner permitted
by law.

SECTION 18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTEE AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER CASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 18.

SECTION 19. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Guarantor against
any or all the Obligations of such Guarantor now or hereafter existing held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Guarantee Agreement or any other Loan Document and although
such Obligations may be unmatured. The rights of each Lender under this
Section 19 are in addition to other rights and remedies (including other rights
of setoff) which such Lender may have.

SECTION 20. Additional Subsidiary Guarantors. Pursuant to the definition of the
term “Guarantee Requirement” and Section 5.10 of the Credit Agreement, the
Acquired Company, its Subsidiaries that constitute Material Subsidiaries as of
the Acquisition Date and each other Material Subsidiary that was not in
existence or not a Material Subsidiary on the Effective Date is required to
enter into this Guarantee Agreement as a Subsidiary Guarantor no more than 30
days after the Acquisition Date or the date of determination (in accordance with
the provisions of the definition of such term in the Credit Agreement) that such
Subsidiary has become (or is deemed to be) a Material

 

8



--------------------------------------------------------------------------------

Subsidiary, as applicable. Upon execution and delivery after the date hereof by
the Administrative Agent and such a Subsidiary, or any other Subsidiary that the
Borrower wishes to designate as a Subsidiary Guarantor hereunder and under the
other Loan Documents, of an instrument in the form of Annex I hereto, such
Subsidiary shall become a Subsidiary Guarantor hereunder with the same force and
effect as if originally named as a Subsidiary Guarantor herein and thereafter
each reference to a “Guarantor” hereunder and in the other Loan Documents shall
be deemed to include such Subsidiary. The execution and delivery of any
instrument adding an additional Subsidiary Guarantor as a party to this
Guarantee Agreement shall not require the consent of the Borrower or any other
Guarantor hereunder. The rights and obligations of the Borrower and each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Guarantor as a party to this Guarantee Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee
Agreement as of the day and year first above written.

 

ADVANCE AUTO PARTS, INC.,

as a Guarantor,

  By:  

/s/

    Name:   Michael A. Norona     Title:   Chief Financial Officer

ADVANCE STORES COMPANY, INCORPORATED,

as the Borrower,

  By:  

/s/

    Name:   Michael A. Norona     Title:   Chief Financial Officer

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

 

ADVANCE AUTO BUSINESS SUPPORT, LLC

AUTOPART INTERNATIONAL, INC.

ADVANCE TRUCKING CORPORATION

ADVANCE E-SERVICE SOLUTIONS, INC.

B.W.P. DISTRIBUTORS, INC.

AAP FINANCIAL SERVICES, INC.

CROSSROADS GLOBAL TRADING CORP. DRIVERSIDE, INC., MOTOLOGIC, INC., TTR, INC.,

WESTERN AUTO OF PUERTO RICO, INC.,

as Guarantors,

  By:  

/s/

    Name:   Michael A. Norona     Title:   Chief Financial Officer

 

ADVANCE PATRIOT, INC. ADVANCE AUTO INNOVATIONS, LLC ADVANCE AUTO OF PUERTO RICO,
INC. E-ADVANCE, LLC

DISCOUNT AUTO PARTS, LLC

as Guarantors,

  By:  

/s/

    Name:   Michael A. Norona     Title:   Treasurer

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

  By:  

/s/

    Name:   Sarah L. Freedman     Title:   Executive Director

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Annex I to the

Guarantee Agreement

SUPPLEMENT No. [    ] (this “Supplement”) dated as of [                ], to the
Guarantee Agreement dated as of December 5, 2013 (the “Guarantee Agreement”),
among ADVANCE AUTO PARTS, INC., a Delaware corporation (“Parent”), ADVANCE
STORES COMPANY, INCORPORATED, a Virginia corporation (the “Borrower”), the
subsidiaries of the Borrower from time to time party thereto (the “Subsidiary
Guarantors” and, together with Parent, the “Guarantors”) and JPMORGAN CHASE
BANK, N.A. (“JPMCB”), as administrative agent for the Lenders.

A. Reference is made to the Credit Agreement dated as of December 5, 2013 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Parent, the Borrower, the lenders
from time to time party thereto (the “Lenders”) and JPMCB, as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement, as applicable.

C. The Borrower and the Guarantors have entered into the Guarantee Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Pursuant to the definition of the term “Guarantee Requirement” and
Section 5.10 of the Credit Agreement, the Acquired Company, its Subsidiaries
that constitute Material Subsidiaries as of the Acquisition Date and each other
Material Subsidiary that was not in existence or not a Material Subsidiary on
the Effective Date is required to enter into this Guarantee Agreement as a
Subsidiary Guarantor no more than 30 days after the Acquisition Date or the date
of determination (in accordance with the provisions of the definition of such
term in the Credit Agreement) that such Subsidiary has become (or is deemed to
be) a Material Subsidiary, as applicable. Section 20 of the Guarantee Agreement
provides that such Material Subsidiaries and other additional Subsidiaries may
become Subsidiary Guarantors under the Guarantee Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement and the Guarantee Agreement to become a
Subsidiary Guarantor under the Guarantee Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

In accordance with Section 20 of the Guarantee Agreement, the New Guarantor by
its signature below becomes a Guarantor under the Guarantee Agreement with the
same force and effect as if originally named therein as a Guarantor and the New



--------------------------------------------------------------------------------

Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties relating to it contained in the
Credit Agreement are true and correct in all material respects on and as of the
date hereof. Each reference to a “Guarantor” in the Guarantee Agreement shall be
deemed to include the New Guarantor.

The New Guarantor represents and warrants to the Administrative Agent, the other
Lenders and the Issuing Banks that this Supplement has been duly executed and
delivered by the New Guarantor and constitutes a legal, valid and binding
obligation of the New Guarantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile or other
electronic methods of transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.

Except as expressly supplemented hereby, the Guarantee Agreement shall remain in
full force and effect.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Guarantee Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).

All communications and notices hereunder shall be in writing and given as
provided in Section 13 of the Guarantee Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it in care of the
Borrower.

The New Guarantor agrees to reimburse the Administrative Agent for its
out-of-pocket expenses in connection with this Supplement in accordance with
Section 9.03 of the Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Name of New Guarantor],   by  

 

    Name:     Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent,   by  

 

    Name:     Title: